Citation Nr: 0507822	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  02-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a service-connected 
bronchial asthma, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).

Procedural history

The veteran served on active duty from July 1972 to July 
1975.

The veteran was granted service connection for bronchial 
asthma in an April 1976 rating decision; a 10 percent 
disability rating was assigned.  

In January 2001, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his bronchial asthma.  A December 2001 rating decision 
increased the assigned disability rating to 30 percent.  The 
veteran disagreed with the assigned rating and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in July 2002.

In October 2003, the Board remanded the case for the purpose 
of ensuring compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  After the additional development 
requested by the Board was completed, the assigned 30 percent 
rating was confirmed and continued in a December 2004 
supplemental statement of the case (SSOC).  The case is now 
once again before the Board.

Issues not on appeal

The December 2001 rating decision also denied the veteran's 
claim for an increase in the disability rating assigned his 
allergic rhinosinusitis and declined his request to reopen a 
previously-denied claim of service connection for hepatitis.  
To the Board's knowledge, the veteran has not disagreed with 
the denial of an increased rating for allergic rhinosinusitis 
and the issue is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  
Additionally, while the veteran initially disagreed with the 
RO's refusal to reopen his service connection claim for 
hepatitis, he failed to perfect an appeal as to that issue 
and it is also not in appellate status.  See 38 C.F.R. 
§ 20.200, 20.202, 20.302. (2004).


FINDINGS OF FACT

1.  The veteran's service-connected bronchial asthma is 
manifested by a Forced Expiratory Volume at one second (FEV-
1) of 100 percent of predicted value, and a ratio of FEV-1 to 
Forced Vital Capacity (FEV-1/FVC) of 66 percent.  The 
veteran's bronchial asthma does not require the use of oral 
or parenteral corticosteroids and does not require at least 
monthly visits to a physician for required care of 
exacerbations. 

2.  The evidence does not show that the veteran's service-
connected bronchial asthma is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected bronchial asthma, which is currently evaluated as 
30 percent disabling.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2002 statement of the case (SOC) and the 
December 2004 SSOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claims, and of 
the particular deficiencies in the evidence with respect to 
his claims.  

More significantly, letters were sent to the veteran in March 
2001 and May 2004, which were specifically intended to 
address the requirements of the VCAA.  The May 2004 letter 
explained in detail the evidence needed to substantiate an 
increased rating claim.  Specifically, this letter notified 
the veteran of the need to submit evidence "showing that 
your service-connected Asthma has increased in severity."  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The May 
2004 VCAA letter advised the veteran that VA would provide a 
medical examination or get a medical opinion if such was 
necessary to decide the claim.  The veteran was also informed 
that VA was responsible for providing "[r]elevant records 
held by any Federal agency" including "medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The veteran was further advised that VA 
would obtain "[r]elevant records not held by any Federal 
agency" including "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2001 letter instructed the veteran to provide 
"enough information about your records so that [VA] can 
request them from the agency or person who has them."  He 
was also advised to provide VA with "the name of the person, 
agency, or company that has the relevant records;" "the 
address of this person, agency, or company;" "the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records."  The May 2004 letter further instructed the 
veteran to "[c]omplete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information, for 
each health care provider since your discharge from service, 
so that we can obtain treatment information."  

The veteran was further advised that "[i]f you have recently 
received treatment at a [VA] facility, or treatment 
authorized by VA, please furnish the dates and places of 
treatment . . . [w]e will then obtain the necessary reports 
of such treatment."  Alternatively, the veteran was informed 
that he could obtain the medical records himself and submit 
them to VA.  Lastly, he was told that he could provide a 
statement from himself or others describing his "symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by your 
disability."

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2001 letter included notice that the veteran should 
"[t]ell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the May 2004 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  

The veteran's claim was readjudicated by the RO in December 
2004, prior to the expiration of the one-year period 
following the May 2004 notification of the veteran of the 
evidence necessary to substantiate his claim.  However, this 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in December 2001.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Board notes, however, that the 
claim was readjudicated and a SSOC was provided to the 
veteran in December 2004, following VCAA notice compliance 
action.  Thus, any concerns expressed by the Court in 
Pelegrini as to adjudication of the claim before issuance of 
a VCAA notice letter have been rectified by the subsequent 
readjudication.  Therefore, there is no prejudice to the 
veteran in proceeding to consider this claim on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
treatment records from the San Juan VA Medical Center (VAMC) 
dated April 2000 to May 2004, the report of a January 2001 VA 
examination, and records from Nogal Family Medicine dated in 
January and May 2001.

The veteran also mentioned receiving additional treatment at 
the San Pablo Hospital.  The veteran has not, however, 
submitted these records or provided VA authorization to 
obtain them.  As noted above, letters were sent to the 
veteran in March 2001 and May 2004 requesting that he provide 
the addresses, and approximate dates of treatment for any 
health care providers.  He was also provided blank 
authorization forms (VA Form 21-4142) for VA to obtain these 
records.  The veteran has not responded to either of these 
letters and thus VA was not able to obtain the alleged 
treatment records from the San Pablo Hospital.  

The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In the instant case, the veteran has been given 
every opportunity to submit the San Pablo Hospital records or 
help VA to obtain them.  He has done neither.  The Board 
therefore finds that VA has fulfilled its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  See also 38 C.F.R. § 3.159(c)(i) [the claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from non-Federal custodians].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Prior to the instant appeal, the veteran's bronchial asthma 
was last evaluated in a January 1981 rating decision which 
continued the initially assigned 10 percent disability 
rating.  At that time, the veteran's bronchial asthma was 
manifested by a FEV-1 of 54.4 percent of predicted value, and 
a FEV-1/FVC of 55.09 percent.  
There is no indication that the veteran received medical 
treatment for his service-connected bronchial asthma.  As 
discussed above in connection with VA's duty to assist, the 
RO contacted the veteran in an attempt to identify all 
medical treatment records, but the veteran did not respond.

The evidence of record since the January 1981 rating decision 
includes treatment records from the San Juan VAMC dated from 
April 2000 to May 2004.  Other than noting poor compliance 
with prescribed asthma medication in late 2000 and early 
2001, these records reveal that the veteran was seen 
specifically for asthma on two occasions, in November 2002 
and in June 2003.  

In November 2002, the veteran was seen for complaints of 
nocturnal asthma symptoms as well as post-nasal drip and 
frontal headaches.  [As has been noted elsewhere in this 
decision, the veteran is also service connected for allergic 
rhinitis.]  No acute respiratory distress was noted.  
Physical examination was essentially negative and breath 
sounds were clear to ausculatation.  Asthma medication 
appeared to be limited to the use of a Flovent inhaler.  
Overall, the examiner characterized the veteran's asthma 
symptomatology as "moderate" in nature.

On follow-up in June 2003, the veteran again reported 
recurrence of asthma symptoms at night.  He also complained 
of frequent exacerbations for which he uses a proventyl 
inhaler.  The examiner also noted that the veteran was not 
using his Flovent inhaler as ordered, and as a result no 
changes in medication were made.  Physical examination 
revealed fine expiratory wheezes in the right lung and a 
clear left lung.  The veteran was in no respiratory distress. 

The evidence of record also includes the report of a January 
2001 VA examination.  During this examination, the veteran 
reported daily asthma attacks which are usually relieved by 
the use of an albuterol inhaler or an at-home respiratory 
therapy machine.  He also stated that sometimes the asthma 
attacks do not resolve with the albuterol inhaler or 
respiratory therapy, at which time he will go to the San 
Pablo Hospital emergency room for further treatment and 
evaluation.  The veteran denied hemotypsis or anorexia, but 
did complain of a productive cough and dyspnea on exertion.  
No history of treatment with oral or parenteral 
corticosteroids was noted and chest X-rays accompanying the 
examination were pertinently negative.  Spirometry testing 
revealed reduced airway conductance and mild obstructive lung 
disease with hyperinflation and air trapping with no response 
to bronchodilation therapy.  FEV-1 was 100 percent of 
predicted value, and FEV-1/FVC was 66 percent.  

A January 2001 statement from Nogal Family medicine was also 
received.  This statement reveals a diagnosis of bronchial 
asthma, but contained no details regarding the severity of 
the condition or the treatment methods employed.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bronchial asthma, which is currently 
evaluated as 30 percent disabling.  

Assignment of a diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.97, Diagnostic Code 6602 [asthma, bronchial] 
(2004).  Diagnostic Code 6602 is deemed to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (bronchial 
asthma).  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
6602.

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6602 [asthma, bronchial] provide as follows:

100 % FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

60 % FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.

30 % FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.

10% FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 
to 80 percent, or; intermittent inhalational or oral 
bronchodilator therapy.

Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record.

See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).

Schedular rating

The veteran's bronchial asthma is currently rated as 30 
percent disabling.  As outlined above, to obtain the next 
higher disability rating (of 60 percent) under Diagnostic 
Code 6602, the veteran would have to exhibit a FEV-1 of 40- 
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

The veteran's spirometry values do not fall within the 
prescribed ranges for an increased rating.  Testing performed 
in conjunction with the January 2001 VA examination revealed 
a FEV-1 test of 100 percent of predicted value, which is 
congruent with a noncompensable rating.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 [awarding a compensable 
evaluation when FEV-1 test results are 80 percent of 
predicted value or lower].  The veteran's FEV-1/FVC test 
results of 66 percent also do not warrant an increased rating 
of 60 percent.  

The current findings are consistent with the currently-
assigned 30 percent rating under Diagnostic Code 6602 
[awarding a 30 evaluation when FEV-1/FVC test results are 
between 71 and 80 percent].  Thus, the veteran's spirometry 
test results, specifically his FEV-1/FVC test results, are 
consistent with the currently-assigned 30 percent rating.  

The veteran has also not been treated with oral or parenteral 
corticosteroids.  Treatment records reveal that the veteran's 
prescribed asthma medications are limited to inhalational 
bronchodilator and anti-inflammatory medications.

The record also fails to demonstrate at least monthly visits 
to a physician for required care of exacerbations.  To the 
contrary, VA treatment records reveal that the veteran was 
seen specifically for asthma on only two occasions since 
April 2000, far less than the monthly visits required for a 
60 percent evaluation.  VA treatment records reveal visits 
specifically for asthma only on two occasions, in November 
2002 and in June 2003.  Such a medical history is 
inconsistent with a 60 percent rating.

The Board has also considered the veteran's statement in his 
January 2001 VA examination that he sometimes has to go to 
the emergency room of San Pablo Hospital for asthma 
exacerbations.  He did not state the frequency of these 
visits.  As noted above, despite being provided with VCAA 
notice letters in March 2001 and May 2004, the veteran has 
not submitted treatment records from San Pablo Hospital, nor 
has be given VA authorization to obtain them.  

In any event, the medical evidence of record, particularly 
the VA treatment records, shows a lack of regular treatment 
for asthma.  [The Board observes in passing that the veteran 
receives regular VA treatment for a variety of other 
conditions, during which visits he does not indicate that 
asthma is a problem].  On the rare occasions when the veteran 
did report to the San Juan VAMC for asthma treatment, he was 
not in the midst of an asthma attack or in any acute 
respiratory distress.  Moreover, as noted in the January 2001 
VA examination, it appears that the majority of the veteran's 
asthma attacks are successfully treated by his prescribed 
inhalers or an at-home respiratory therapy machine.  These 
findings seem to be congruent with the characterization of 
the veteran's asthma as only "moderate" in nature by VA 
physicians.  Given the above, it appears that the veteran has 
not required monthly visits to a physician for asthma 
exacerbation.  

The Board additionally observes that there is absolutely no 
medical evidence which suggest that a 100 percent rating is 
assignable.

The Board has considered the veteran's statements, which 
appear to be to the effect that his asthma is worse than is 
recognized by VA.  However, the objective medical evidence of 
record, which has been described in detail above, outweighs 
the veteran's self-reported and medically uncorroborated 
statements as to episodes of respiratory distress.  As 
explained above, objective medical examination, including 
spirometry testing, as well as records of frequency of 
medical treatment, all indicate that a higher rating is not 
warranted under the schedular criteria.  As discussed above, 
the veteran was specifically invited by VA to identify or 
provide additional medical reports, and he has failed to do 
so.

There is also the matter of the service-connected allergic 
rhinitis, which is not on appeal.  Although the veteran is 
competent to report on his symptoms, such as a productive 
cough, he is not competent to ascribed those symptoms to a 
specific etiology, in this case asthma.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  In this case a January 2001 VA 
examination specifically ascribed post nasal drip to the 
veteran's allergic rhinitis.  The objective medical evidence, 
in particular spirometry testing, has identified symptoms 
which are in fact associated with the service-connected 
bronchial asthma.  

In summary, for reasons and bases expressed above, the Board 
concluded that a schedular rating in excess of the currently 
assigned 30 percent for the veteran's service-connected 
bronchial asthma is unwarranted.

Extraschedular consideration

In the June 2002 SOC, the RO specifically found that 
consideration of an extraschedular rating was not warranted.  
Since an extraschedular evaluation has been considered by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2004) in connection with the issues on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).

Neither the veteran nor his representative have identified 
any factors which may be considered exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalizations for asthma.  Indeed, it does not appear that 
he has ever been hospitalized for this condition.  All 
treatment has been on an outpatient basis only.  

Marked interference with employment, beyond that contemplated 
by the rating schedule, has also not been demonstrated.  The 
veteran has not argued that his condition has interfered with 
employment or prevented him from working.  Moreover, given 
the veteran's infrequent medical treatment for his asthma and 
his relative control of this condition with the use of 
prescription inhalers, it appears that the veteran's asthma 
would not markedly interfere with employment.  Although the 
veteran does have asthma attacks, this alone does not present 
an exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Any occupational impairment resulting from these 
attacks is specifically contemplated in the 30 percent 
disability rating currently assigned.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 
3.321(a), 4.1 [the percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations].  

In short, the evidence does not support the proposition that 
the veteran's service-connected bronchial asthma presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.



Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased rating for a service-connected 
bronchial asthma is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


